DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regard to Claim 1, the application as filed does not support the limitation that an interior of the hydrogen-developing body is free from pellets.  The locations of the Specification alleged by the Response filed 22 March 2022 as supporting the associated amendment to Claim 1 reciting the noted feature do not describe said limitation.  Upon review, the Specification does not otherwise disclose said feature.  Claims 2-12 are similarly rejected to the extent they depend from Claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5-7, 13-15, and 18-20 are rejected 35 U.S.C. 103 as being unpatentable over US 3,942,511 to Black et al. (“Black”).
	With regard to Claims 1-2 and 13-14, Black teaches a hydrogen-developing electrochemical cell for producing hydrogen from an electrolyte solution comprising a magnesium electrolyte-contacting surface in which spherule-shaped iron pellets are stochastically embedded (see Abstract; FIG. 1; Col. 2, Lns. 5-10 and 52-62).
	Black teaches that a variety of surface shapes may be employed without particular limitation (see Col. 3, Lns. 51-56).  To the extent that the reference does not implicitly render it obvious to limit embedding pellets to only those regions of media exposed to electrolyte solution, it would have otherwise been obvious to one of ordinary skill in the art at the time the invention was filed to limit provision of pellets as claimed as a matter of design choice in developing a desired cell shape subject to material constraints and conservation, or particular to a given environment application.  Hollow bodies are considered to be within the ambit of one of ordinary skill in the art.
	With regard to Claims 3 and 15, Black teaches pellet sizes within the claimed range (see Col. 4, Lns. 20-33; Claim 8).
	With regard to Claims 5 and 18, Black teaches plate shaped cells (see FIGs. 4-5).
With regard to Claims 6 and 19, Black teaches a roughened surface, that powder size variations are result-effective as to the rate of hydrogen production, and the use of diverse particles sizes (see FIG. 1; Col. 3, Lns. 10-12; Col. 4, Lns. 20-32; Col. 12, Lns. 30-35).  To the extent that the claimed surface roughness parameter is not implicit in the teachings of Black, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed roughness throughout the course of routine experimentation and optimization in developing electrochemical cells with a desired degree of hydrogen production as taught by Black.
With regard to Claims 7 and 20, Black teaches that the rate of hydrogen production is a function of surface ratio of exposed magnesium and iron, and indicates employing particles in equal measure (see Col. 3, Lns. 10-12; Col. 12, Lns. 30-35; Claim 12).  To the extent that the claimed surface ratio is not implicit to the teachings of Black, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed ratios throughout the course of routine experimentation and optimization in developing electrochemical cells with a desired degree of hydrogen production as taught by Black.
2.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 8,119,183 to O’Donoghue et al. (“O’Donoghue”).
	With regard to Claim 8, Black teaches a hydrogen-developing electrochemical cell for producing hydrogen from an electrolyte solution comprising a magnesium electrolyte-contacting surface in which spherule-shaped iron pellets are stochastically embedded (see Abstract; FIG. 1; Col. 2, Lns. 5-10 and 52-62).  Black teaches the ratio of magnesium to iron is result-effective with regard to the rate of hydrogen production, and further teaches compression of magnesium and iron particles to yield intimate contact there-between and thus realize improved reaction rates (see Col. 3, Lns. 10-12; Col. 9, Lns. 15-17; Col. 12, Lns. 30-35); however the reference does not expressly teach blasting iron material into a magnesium body.
O’Donoghue is directed to methods of doping surfaces, and teaches blasting a target substrate with doping media carried by a pressurized gas stream in order to embed dopant into the substrate (see Abstract).  According to O’Donoghue, the process can be used to change substrate surface characteristics such as roughness, the dopant media can be metal, and those of ordinary skill in the art can appreciate the impact of process parameters on the extent of dopant impregnation (see Col. 5, Ln. 7; Col. 15, Lns. 34-35; Col. 16, Lns. 8-11).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a media blasting process as taught by O’Donoghue to produce the ironized magnesium material in the method of Black with a reasonable expectation of success.  One would have additional motivation to employ such a blasting technique in order to control the degree of magnesium and iron combined and thus influence hydrogen production rates accordingly.
With regard to Claim 9, O’Donoghue teaches using an air and/or nitrogen stream (see Col. 12, Lns. 65-67; Col. 15, Lns. 43-48; Claim 20).
With regard to Claim 10, O’Donoghue teaches inclusion of glass beads and organic particles as abrasive media for blasting (see Col. 13, Lns. 40-47; Tables 2-3).
With regard to Claim 11, O’Donoghue teaches blasting at pressures encompassing the claimed range (see Col. 13, Lns. 58-61).
With regard to Claim 12, O’Donoghue does not expressly teach the claimed volumetric flow rate of the gas stream; however the reference teaches that those of ordinary skill in the art can appreciate the impact of process parameters such as gas carrier properties on the extent of dopant impregnation (see Col. 13, Lns. 48-61; Col. 15, Lns. 34-38).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed volumetric flow rate of carrier gas in the method of Black in view of O’Donoghue throughout the course of routine experimentation and optimization in obtaining a desired degree of iron embedment.
3.	Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to Claims 1 and 13, respectively, and further in view of US 2012/0301751 to M. Fertman (“Fertman”).
	With regard to Claims 4 and 16-17, Black does not teach steel.  Fertman is directed to a similar hydrogen generation device, and teaches the use of iron alloys such as steel as an alternative to iron (see Abstract; ¶ [0018]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed steel pellets and or particles in the device of Black with a reasonable expectation of success.
Response to Arguments
	Applicant’s arguments filed 22 March 2022 have been fully considered in view of the claims as amended but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  The provision and limitation of pellets to regions of the body exposed to electrolyte solution, such as exterior surfaces of hollow bodies is rendered obvious by Black as discussed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715